           Case 2:21-cv-00134-GMN-NJK Document 37 Filed 03/11/21 Page 1 of 1




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
      TONY NGUYEN,
 7                                                           Case No. 2:21-cv-00134-GMN-NJK
                Plaintiff,
 8                                                                         ORDER
      v.
 9                                                                     [Docket No. 17]
      ISLAMIC REPUBLIC OF IRAN, et al.,
10
                Defendants.
11
12          Pending before the Court is Plaintiff’s motion for electronic filing. Docket No. 17.
13 Plaintiff is proceeding pro se in this case. See Docket. The Court has discretion to grant or deny
14 a pro se party’s request to file electronically. See Local Rule IC 2-1(b). In a pending motion to
15 dismiss, Hoang Huy Tu, on behalf of Defendant Law Offices of Hoang Huy Tu (“Defendant”),
16 submits, inter alia, that Plaintiff is a vexatious litigant. 1 See Docket No. 33 at 3–7. In light of
17 Defendant’s submission, the Court will deny Plaintiff’s request to file electronically until the issues
18 raised by Defendant are resolved. 2 Accordingly, the Court hereby DENIES without prejudice
19 Plaintiff’s motion to be permitted to file electronically. Docket No. 17.
20          IT IS SO ORDERED.
21          Dated: March 11, 2021
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26          1
            Andrew Weiss, on behalf of Defendant Law Offices of Andrew Weiss, presented similar
     arguments in a motion to dismiss and a motion for preliminary injunction. See Docket Nos. 6, 7.
27
            2
                The Court expresses no opinion herein on the merits of Defendant’s pending motion to
28 dismiss.

                                                      1
